Citation Nr: 1719639	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1991 to July 1995.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's April 2016 remand directives, another VA examination and addendum opinion was to be scheduled to identify all acquired psychiatric disorders manifested since the filing of the claim in July 2009 and to determine the nature and etiology of the Veteran's claimed sleep disorder, claimed PTSD, and diagnoses of anxiety disorder and depressive disorder, to include whether the conditions were correctly diagnosed, currently asymptomatic, or whether they were due to misdiagnosis.  The examiner was also directed to opine as to whether the claimed conditions and diagnosed disorders were related to service or the service-connected conditions of obstructive sleep apnea and/or deviated septum.  The remand directives requested the addendum opinion to use DSM-IV criteria since the claim was pending before the effective date of regulatory changes adopting DSM-V for the diagnosis of mental illness.    

An addendum opinion was conducted in May 2016.  The Board finds the VA examiner's addendum opinion failed to comply with the Board's April 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The examiner did not specifically address whether the Veteran has PTSD under the DSM-IV criteria and also failed to determine whether the Veteran's psychiatric disorders were caused or aggravated by his service-connected deviated septum and/or sleep apnea.  As such, an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the May 2016 addendum opinion.  The electronic claims file must be made available to and be reviewed by the examiner.  If the May 2016 VA examiner is not available, the electronic claims file should be made available to an appropriate medical professional so as to render the requested opinion.  If another examination is deemed necessary to respond to the questions, one should be scheduled.  In an addendum opinion, the examiner must address each of the following:

a. Identify all psychiatric disabilities found and specifically state whether or not each criterion for a diagnosis of PTSD under DSM-IV is met.  If a diagnosis of PTSD is not warranted, the examiner should reconcile that finding with the other reports of record, some of which suggest a diagnosis of PTSD.

b. If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

c. With regard to any diagnosed psychiatric disorders of record, other than PTSD, to include generalized anxiety disorder and depressive disorder, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any of the disorders is related to the Veteran's active service.  The examiner must also consider the Veteran's statements and testimony regarding onset and continuity of symptomatology.

d. Opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is proximately due to or caused by a service-connected disability, to include sleep apnea and/or deviated septum.

e. Opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is aggravated by a service-connected disability, to include sleep apnea and/or deviated septum.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016).

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  Then, readjudicate the issue on appeal.  If the action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




